Conley Byrd, Justice, dissenting. Like most criminal cases it is difficult to find a good hat for the appellant. If I should accept the evidence most favorable to the jury’s verdict, it is sufficient to sustain a death sentence. If I should accept the evidence in the light most favorable to the testimony given in court by appellant, his conduct is still subject to criticism. However, since this nation’s constitution has been founded on the principle that it is a nation of laws and not of men, I believe that we are depriving appellant of a fair trial by declaring the statements made by the victim in response to the policeman’s interrogations to be part of the res gestae. The term res gestae, as an exception to the hearsay evidence rule, has historically been defined as the act talking jor itself, not what people say when talking about the act. Typical of our holdings on the subject is Rogers v. State, 88 Ark. 451, 115 S.W. 156 (1908), where the trial court permitted the chief of police to testify: “I asked Fielder who robbed him; he said a white man and a negro; that he did not know who the white man was, but they called the negro Ben Rogers.” In holding the admission of such evidence to be reversible error, we there said: “The Attorney General seeks to sustain the admission of these statements as a part of the res gestae. Mr. Wharton’s definition and explanation of res gestae, quoted in Little Rock Traction & Electric Co. v. Nelson, 66 Ark. 494, has often been approved by this court. He says: ‘Their sole distinguishing feature is that they must be the automatic and necessary incidents of the litigated act; necessary in this sense, that they are part of the immediate preparations for, or emanations of, such act, and are not produced by the calculated policy of the actors. They are the act talking for itself, not what people say when talking about the act.’ In this case the evidence is what the person said when talking about the act, and was not the voluntary emanation of the act itself.” From reading the majority opinion one could gather that the narration to the policeman by the victim should have been admitted as a dying declaration. However, when the trial court made such a suggestion, the State readily conceded that it was unable to make the requisite showing of a foundation for its admission as a dying declaration. One of our fundamental concepts guaranteed by the Bill of Rights in both the State and Federal Constitutions is that an accused must be confronted by the witnesses against him. Yet, the majority, by fudging a little on the res gestae rule, here have permitted appellant to be convicted on the testimony of the victim without appellant having been confronted by the victim. While the result of a little fudging on the res gestae rule here may be justifiable because of the appellant’s conduct; yet, as pointed out in Byler v. State, 210 Ark. 790, 197 S.W. 2d 748 (1946): “It may be unfortunate that the case will have to be retried, but we think it better that a single case should be retried than to approve an improper precedent for the trial of future cases.” For the reasons stated, I respectfully dissent.